      Case 1:20-cr-00301-PKC Document 87 Filed 01/07/21 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - -        X
                                        :
  UNITED STATES OF AMERICA              :
                                        :
              - v. -                    :      UNSEALING ORDER
                                        :
  HUMBERTO RODRIGUEZ, et al.,           :      S2 20 Cr. 301 (PKC)
                                        :
                Defendants.             :
                                        :
  - - - - - - - - - - - - - - - -       X


     Upon the application of the United States of America, by and

through Assistant United States Attorney Peter J. Davis, it is

hereby ORDERED that Superseding Indictment S2 20 Cr. 301 (PKC),

which was filed under seal on January 5, 2021, is unsealed.


SO ORDERED.

Dated: New York, New York
       January 7, 2021


                                    _______________________________
                                    HONORABLE KEVIN N. FOX
                                    UNITED STATES MAGISTRATE JUDGE
